Citation Nr: 1209526	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; L. C., friend; and C. M., group facilitator


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  The claim was denied because the Veteran's military personnel file did not contain verification that he engaged in combat; because he was unable to provide a stressor statement for verification; and because PTSD had not been clinically diagnosed, although VA treatment records showed that he was diagnosed with a mood disorder.

In May 2010 the Veteran claimed entitlement to service connection for paranoia and depression.  Those claims were denied in a September 2010 rating decision.  He was notified of the decision in a separate letter dated in September 2010.  While a specific notice of disagreement was not provided with that decision, correspondence by the Veteran's representative dated in July 2011, within a year of that decision, describes the issue on appeal as "service connection for mental disability due to the Gulf War."  Accordingly, the Board has amended the issue as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2011 the Veteran, his friend L. C., and a PTSD and substance abuse group facilitator, C. M., testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 30 days for the Veteran to submit additional evidence.

In June and July 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in June 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the medical and lay evidence of record and finds that additional development is required before deciding the claim.

In June 2011 the Veteran testified that in-service stressors included being shot at and shooting people; listening to the people of Kuwait tell stories about dismemberment and torture; seeing a torture chamber; and driving down the Highway of Death during which he saw dismembered body parts, burned bodies, and a lot of destruction.  He submitted copies of 12 photographs, some of which depicted destroyed military vehicles and an unidentified dead soldier, and testified that he took the photographs.  He also testified that he was awarded the Combat Infantry Badge (CIB) before leaving Saudi Arabia.

Available service personnel records reflect that he was in Saudi Arabia from October 1990 to April 1991, and his principal duty was listed as fighting vehicle infantryman.  His DD Form 214 does not reflect awards indicative of participating in combat.  The AMC/RO should request the Veteran's complete service personnel records.

The Veteran also testified that when he returned from Saudi Arabia and Kuwait, he had symptoms of a mental disability, but did not report them.  Instead, he self-medicated with alcohol.  He stated that he continued drinking and first sought treatment in 1998 when his drinking got out of control.  In statements to VA and private medical providers, he also indicated that his wife divorced him shortly after separation from service due to his heavy drinking.  The AMC/RO should ask the Veteran to identify where he sought treatment for alcohol abuse and/or symptoms of a mental disorder in 1998 and obtain those records.  

In addition, during a January 2011 VA PTSD examination, the examiner referred to VA treatment records dated in 2002, including July 2002 neuropsychological testing, and a November 2003 primary care note that reports a diagnosis of "RAD" as a child.  The examiner indicated that if the abbreviation referred to reactive attachment disorder, it would indicate a severe psychiatric developmental disorder.  In a February 2007 VA mental health assessment, the Veteran stated that past psychiatric history included being hospitalized once at the Albuquerque VA medical center for about one week years ago.  These records may be relevant to the Veteran's claim for service connection but are not associated with the claims file.  The AMC/RO should ask the Veteran to identify when and where he first sought VA medical treatment and should obtain those records.  At a minimum, the AMC/RO should obtain VA treatment records from the New Mexico VA healthcare system, including the Albuquerque VA medical center, dated from January 2002 to November 2005 and from June 2011 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The AMC/RO should also request ongoing private treatment records from T. R., L.I.S.W., from Presbyterian Medical Services dated from July 2011 to the present.

The Veteran also indicated in multiple statements to VA and private health care providers that he is receiving disability benefits from the Social Security Administration (SSA) for depression.  An SSA inquiry dated in November 2008 shows August 2001 as the date of disability onset for SSA purposes.  Between November 2008 and February 2010 the RO made multiple requests for the records related to the Veteran's SSA disability claim and received a response in February 2010 that SSA presently had no medical on file or was unable to locate the medical records.  In a private social work note dated in December 2010, however, the Veteran indicated that his SSA disability benefits were cut in November.  As the Veteran's SSA disability benefits were recently changed and they appear to be relevant to his claim, the AMC/RO should make another attempt to obtain those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA); see also 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011) (VA shall make as many requests as are necessary to obtain relevant records from a Federal department or agency).

The Board observes that the Veteran denied any psychiatric symptoms at enlistment, and psychiatric functioning on clinical evaluation was reported as normal on enlistment examination in November 1987.  Service treatment records were silent for complaints, findings, or reference to psychiatric problems.  A November 1990 record indicates that the Veteran was counseled regarding alcohol.  In a separation report of medical history dated in June 1991, the Veteran characterized his present health as "poor" and indicated that he now had bed wetting, frequent trouble sleeping, and stuttered or stammered habitually.  In a May 1991 chronological record of medical care he also indicated that he wets the bed every now and then and has a hard time sleeping.  In a June 1991 separation medical examination report, psychiatric functioning and the genitourinary system were reported as normal; no urinalysis abnormalities were reported.

In an Army National Guard enlistment report of medical history dated in February 1992, the Veteran described his present health as "good" and denied any stuttering, bed wetting, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Subsequent National Guard records dated to June 1992 were silent for any psychiatric problems.

In a June 2011 VA examination report, the Veteran stated that he completed an accelerated degree course in three years, earning a bachelor's of science degree in electronics in 1995 with a 3.6 grade point average.

In post-service private and VA treatment records and a VA examination report, the Veteran identified being involved in pre-service and post-service motor vehicle accidents.  He indicated that he was a passenger in a 1978 or 1984 motor vehicle accident in which his step-father, the driver, was killed, and his mother sustained multiple fractures.  He also described a 1999 motor vehicle accident in which he sustained a closed head injury, broken arm, fractured shoulder, and loss of bladder continence.  Treatment records related to a closed head injury may be pertinent in the claim for service connection for a psychiatric disorder.  Therefore, the AMC/RO should ask the Veteran to identify where he was treated for his injuries sustained during the post-service motor vehicle accident and obtain those records.

Subsequent Albuquerque VA treatment records dated since December 2005 and private social work counseling records from T. R., L.I.S.W., from Presbyterian Medical Services dated since October 2006 reflect that the Veteran wears adult diapers and carries them displayed in a diaper bag; sometimes wears a onesie; usually carries a large Teddy bear with him, which he also brought to the June 2011 hearing; uses an infant pacifier; has stated that he is three years old; regularly participates in AA groups and VA groups for people with PTSD with comorbid serious mental illness; and reported and displayed depressed and paranoid behaviors.

In VA psychiatry notes dated from February 2006 to February 2007, the diagnosis was mood disorder NOS (not otherwise specified).  In an initial private social worker note dated in October 2006, the Veteran reported that he had PTSD with nightmares and a history of PTSD symptoms after returning from the Gulf War.  The social worker remarked that the Veteran was vague about his symptoms.  He also described his alcohol use as a major problem in the past and that all of his siblings have alcohol problems.  The diagnosis was recurrent major depression with psychotic features and PTSD.  In a February 2007 VA psychiatry note, the Veteran stated that he wanted to talk about PTSD and shellshock and that he was having nightmares.  In a June 2007 private social worker note, he informed the social worker and repeated a couple times that "I am supposed to tell you that you need to ask me questions to get information."  Then, he described back pain and depression and stated that he became depressed during the Gulf War in 1991 when seeing all the dead bodies and killing people while on the front lines.  In a VA mental health consultation note dated in August 2010, the psychiatrist's impression was that the Veteran had "clear depressive and PTSD symptoms" and further described the Veteran's regressed and paranoid presentation.


In comparison, the diagnosis following the January 2011 VA PTSD examination was depression with psychotic features.  The examining clinical psychologist concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and provided findings and explanation regarding her conclusion throughout the report. 

In summary, the Veteran has alleged that he participated in combat during military service and that he was awarded the CIB, although the award is not reflected in the military service evidence of record.  He also testified that he was on the Highway of Death [in Kuwait] and presented copies of photographs that he purports to have taken along the Highway of Death.  In August 2010 he asked VA to consider his claim under the new PTSD guidelines.

Effective July 13, 2010, during the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD.  The revised regulation indicates that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).


In this case, the Veteran has claimed a fear of hostile military activity, being confronted with actual death along the Highway of Death, as the cause of his claimed PTSD or acquired psychiatric disability.  After the requested records have been obtained or determined to be unavailable, the Veteran should be scheduled for an additional VA mental disorders examination to determine whether he has any current psychiatric disorder (other than a personality disorder), to include reactive attachment disorder, PTSD, depression with psychotic features, or mood disorder NOS, that was caused or aggravated by his military service.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records through official channels and associate them with the claims file.  All efforts to obtain such records should be documented.  If the records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the Veteran and his representative should be notified of such.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for alcohol abuse, any psychiatric disorder, and his closed head injury resulting from a post-service motor vehicle accident, to include:
a) any pre-service psychiatric treatment records;
b) records pertaining to treatment for alcohol abuse and/or a mental disorder dated in 1998;
c) records pertaining to a closed head injury sustained in a 1999 or post-service motor vehicle accident;
d) outpatient or inpatient treatment records from the New Mexico VA healthcare system, including the Albuquerque VA medical center, dated from January 2002 to November 2005, any records dated prior to January 2002, and any records dated from June 2011 to the present; and 
e) private treatment records from T. R., L.I.S.W., from Presbyterian Medical Services dated from July 2011 to the present.

After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

4.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination to be performed by a psychiatrist, if available.  If no psychiatrists are available to conduct the examination, then the examination should be conducted by a psychologist and the examination report should specify that no psychiatrists were available to conduct the examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include reactive attachment disorder, PTSD, depression with psychotic features, or mood disorder NOS, that arose during service or is otherwise related to service. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  


Following review of the claims file and examination of the Veteran, the psychiatrist should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the psychiatrist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  

If the psychiatrist concludes a current disorder undebatably preexisted service, the psychiatrist should indicate whether the condition was permanently worsened beyond normal progression (aggravated) by active duty.  

A medical analysis and rationale are to be included with all opinions expressed.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


